UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6129


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

THERESA MUBANG,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:01-cr-00252-LMB-1)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theresa Mubang, Appellant Pro Se. Leonard Oliver Evans, III, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Theresa Mubang seeks to appeal her judgment of conviction. In criminal cases, the

defendant must file the notice of appeal within 14 days after the entry of judgment. Fed.

R. App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to 30 days to file a notice of

appeal. Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

       The district court entered judgment on October 5, 2001. Mubang filed the notice of

appeal on January 29, 2018, nearly 17 years after entry of judgment. In the notice, Mubang

sought an order vacating that portion of the criminal judgment ordering restitution.

Because Mubang has previously sought an order vacating the restitution order, we conclude

that this is one of those circumstances when this court may invoke its sua sponte authority

to dismiss the appeal as untimely. See United States v. Oliver, 878 F.3d 120, 128-30 (4th

Cir. 2017) (stating that court may invoke sua sponte authority to dismiss an untimely direct

criminal appeal after defendant has pursued collateral relief of the same judgment).

       Because Mubang failed to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2